—Appeal from an order of Supreme Court, Oneida County (Siegel, J.), entered April 30, 2002, which denied the application of petitioner for poor person relief in connection with his petition for a writ of habeas corpus.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court did not abuse its discretion in denying the application of petitioner for poor person relief in connection with his petition for a writ of habeas corpus. “[T]he petition ‘lacked any justiciable basis upon which a writ of habeas corpus could be sustained’ ” (People ex rel. Brown v Murray, 284 AD2d 987, 988 [2001], quoting People ex rel. Washington v La Vallee, 34 AD2d 603, 603 [1970], lv denied 27 NY2d 481 [1970]; see People ex rel. Sanchez v Hoke, 132 AD2d 861, 862 [1987]). Present — Green, J.P., Wisner, Scudder, Kehoe and Gorski, JJ.